                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-077
                                          JUDGE JAMES L. GRAHAM
DAMION MARQUISE BERRY

                         REPORT AND RECOMMENDATION

      Defendant Damion Marquise Berry previously pleaded not guilty to
an Indictment charging him with being a felon in possession of
firearms in violation of 18 U.S.C. §§ 922(g)(1), 924(a) (Count 1), and
being a felon in possession of ammunition in violation of 18 U.S.C. §§
922(g)(1), 924(a) (Count 2). Indictment, ECF No. 11. The Indictment
also contains a forfeiture count. Id. The United States and defendant
thereafter entered into a plea agreement, executed pursuant to the
provisions of Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to enter a plea of guilty to Count
1.   Plea Agreement, ECF No. 18.1 On June 5, 2019, defendant,
accompanied by his counsel, appeared for a change of plea proceeding.
Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.     See United States v. Cukaj,
2001 WL 1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a
guilty plea with the express consent of the defendant and where no
objection to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.


      1 The Plea Agreement does not refer to the interstate element of the
offense charged in Count 1, although that element was expressly referred to
during the change of plea proceeding and in the Statement of Facts presented
at the hearing, Government’s Exhibit 1. Implicit in the Plea Agreement, and
made express at the change of plea proceeding, is the Government’s intention
to dismiss Count 2 at sentencing. The attorney for the Government also
indicated that the parties have executed a forfeiture agreement, by which
defendant agreed to forfeit his interest in the firearms and ammunition
referred to in the Indictment.
                                      1
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Count 1.    Defendant was
also addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the Plea Agreement signed by him, his attorney and the attorney
for the United States and filed on April 19, 2019, and as amplified at
the change of plea hearing, represents the only promises made by
anyone regarding the charges in the Indictment.     Defendant was advised
that the District Judge may accept or reject the plea agreement and
that, even if the Court refuses to accept any provision of the plea
agreement not binding on the Court, defendant may nevertheless not
withdraw his guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge. Government’s Exhibit 1.     He confirmed that he
is pleading guilty to Count 1 of the Indictment because he is in fact
guilty of that offense.     The Court concludes that there is a factual
basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




June 5, 2019                                  s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
